UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 17, 2012 VUMEE INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation) 000-53910 (Commission File Number) 35-2340897 (IRS Employer Identification No.) 50 East Sample, Suite 301, Pompano Beach, FL 33064 (Address of principal executive offices and Zip Code) 1-800-854-0654 (Registrant's telephone number, including area code) 9817 N. 95th Street #105, Scottsdale, AZ 85258 (Former Address of principal executive offices and Zip Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) FORWARD-LOOKING STATEMENTS This current report on Form 8-K contains forward-looking statements.
